Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on September 27, 2021.

Claims 1 and 2 are pending and have been amended.

All prior rejections are maintained for the reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as obvious over Kobayashi (US 2004/0062899) in view of Magee (US 2002/0012764) and Hoyt (US 2002/0012794).
Kobayashi teaches tufting nylon (polyamide) yarns into a nonwoven primary backing (paragraph 0021-0023, claim 3) to form a face composite, printing the face composite (paragraph 0023), providing a layer of unvulcanized rubber (paragraph 0024), 
Kobayashi does not specify digital printing or heat shrinking polyamide.
Magee teach that carpets are known to be patterned by inkjet printing, which is a digital printing device, or screen printing to produce various colors styles and motifs (paragraph 0071, abstract). Magee teaches the yarns of the pile can be nylons (paragraphs 0070,0053-0054). Magee teaches the carpet can be in the form of tiles (paragraph 0078).
Hoyt teaches it is conventional in the art to heat set polyamide yarns used in carpet piles so that the yarns are provided with dimensional stability and that the yarns are useful as face fibers in carpeting (paragraphs 0003-0004). Hoyt teaches that polyamide carpets shrink during heat setting (paragraph 0004).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the process for making the claimed tile as Kobayashi 
It would have been further obvious to modify the printing methods of Kobayashi by using digital printing such as inkjet printing as Magee teaches this method is functionally equivalent to screen printing for producing patterns of various colors, styles and motifs on similar carpet tiles of nylon carpets. Kobayashi invites the inclusion of patterning nylon carpet tiles by printing such as but not limited to screen printing. Substitution of inkjet printing for screen printing to arrive at the predictable result efficient and effective  patterning of carpet is obvious. Substitution of art recognized equivalent printing methods is obvious absent a showing of criticality for on method over the other. 
It would have been obvious to preshrink the carpet tiles of Kobayashi as Hoyt teaches carpets made with polyamide pile are conventionally heat set which shrinks the polyamide and provides dimensional stability to the carpets. Preshrinking would be obvious and advantageous to carpet tiles which are intended to be washed as they would require dimensional stability so they stay the same size in the cleaning process and when they are reinstalled after cleaning. 

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Worth (US 6,790,042) in view of Kobayashi (US 2004/0062899), Brumbelow (US 2003/0211280), Muller (US 213/0177733) and Hoyt (US 2002/0012794). 

Worth does not teach the composition of the carpet system and tiles or the wash durability and preshrinking. 
Kobayashi teaches tufting yarns into a nonwoven primary backing (paragraph 0022-0023, claim 3) to form a face composite, printing the face composite (paragraph 0023), providing a layer of unvulcanized rubber (paragraph 0024), adhering the face composite to the layer of unvulcanized rubber and using a vulcanizing process (paragraph 0029-0032) to form a washable carpet tile (paragraph 0015,0016,0039) having a vulcanized rubber backing (paragraph 0029-0032). Kobayashi teaches pre-shrinking the carpet by heat exposure (paragraph 0026) and heating to 180-220 degrees C during vulcanizing, which meets the claimed limitation of heating and would cause the tufted pile nonwoven substrate to preshrink, and cutting the carpet into tiles (paragraph 0031, claims 11-13). Kobayashi teaches the tiles are cut into squares or rectangles and exemplifies 
Brumbelow teaches that polyurethane foams are advantageously used as cushioning materials on carpet backings for carpet tiles (paragraph 0165).
Muller teaches that tufted pile carpet tiles with backings desirable should be wash durable and maintain their integrity upon being washed in a washing machine (paragraph 0074).
Hoyt teaches it is conventional in the art to heat set polyamide yarns used in carpet piles so that the yarns are provided with dimensional stability and that the yarns are useful as face fibers in carpeting (paragraphs 0003-0004). Hoyt teaches that polyamide carpets shrink during heat setting (paragraph 0003).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the advertising methods of Worth by using the carpet construction of Kobayashi because Kobayashi teaches carpet tiles are conventionally made of pile yarns tufted into a primary backing of nonwoven material and containing a vulcanized rubber backing and are typically in a square configuration of overlapping dimensions such as 18”x18”. It would have been further obvious to add a polyurethane foam as an additional backing layer as Brumbelow teaches it provides extra cushioning. It would have been obvious that the tiles were washing machine durable and reusable after one commercial or residential wash cycle as Muller teaches this as desirable to clean and maintain carpet tiles on floors. It would have been obvious from the teachings of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the carpet tiles of Worth and Kobayashi by using a preshrunk tile as Hoyt teaches this is conventional for carpets using nylon and polyamide materials to provide preshrinking and dimensional stability. Preshrinking would be obvious and advantageous to carpet tiles which are intended to be washed as they would require dimensional stability so they stay the same size in the cleaning process and when they are reinstalled after cleaning. 

Response to Arguments
Applicant’s arguments with respect to Kobayashi have been considered but are moot because the new ground of rejection. Kobayashi recognizes the need for the carpet to have dimensional stability during laundering (paragraph 0022) and Hoyt teaches that carpets with polyamide pile are conventionally heat set at temperatures of 124-127°C (paragraph 0004, 0024) to preshrink the carpets during manufacture to provide the carpets with dimensional stability, using a heat setting procedure to provide dimensional 
Regarding claim 2, the examiner repeats arguments that Worth teaches it is known to provide small scale tiles for prospective purchasers to physically manipulate in a display prior to actual installation in their homes (abstract). In figure 1, the tiles are bordered and inserted with the center tile being inserted in the middle and bordered around by other carpet tiles which meets the claimed limitation of fitting entirely within the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/AMINA S KHAN/Primary Examiner, Art Unit 1761